UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6837



LEMUEL L. MCGLONE, JR.,

                                           Petitioner - Appellant,

          versus


WILLIAM L. SMITH; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge;
John R. Hargrove, Senior District Judge. (CA-95-3450-JFM)


Submitted:   October 31, 1997         Decided:   December 18, 19997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lemuel L. McGlone, Jr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Gwynn X. Kinsey, Jr., Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible
error. Accordingly, we deny a certificate of probable cause to

appeal, see Lindh v. Murphy, 117 S. Ct. 2059 (1997), and dismiss
the appeal on the reasoning of the district court, see McGlone v.

Smith, No. CA-95-3450-JFM (D. Md. Feb. 3, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2